Citation Nr: 0115806	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-22 441A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service










INTRODUCTION

The veteran served on active military duty from January 1969 
to December 1971.  

This appeal arises from a July 1999 rating action of the 
Atlanta, Georgia, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to a compensable 
rating for the service-connected bilateral hearing loss.  

Further review of the claims folder indicates that, at the 
recent audiological evaluation conducted in February 1999, 
the audiologist diagnosed, in pertinent part, tinnitus of the 
veteran's left ear.  In addition, the audiologist expressed 
her opinion that the tinnitus of the veteran's left ear is 
secondary to his hearing loss as well as his excessive noise 
exposure during service.  Subsequently, in a statement dated 
in January 2001, the veteran's representative noted that the 
veteran also has tinnitus which "should warrant a rating of 
ten percent."  The Board Of Veterans' Appeals (Board) 
construes this statement as a claim for service connection 
for tinnitus.  This issue is not inextricably intertwined 
with the current appeal and is, therefore, referred to the RO 
for appropriate action.  

Additionally, the veteran has stated that he has a disability 
of his mouth and teeth, which is manifested by pain and which 
is the result of dental treatment that he received during his 
Vietnam service.  This matter is not inextricably intertwined 
with the current appeal and is, therefore, referred to the RO 
for appropriate action.  


REMAND

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) and, after a statement of the case (SOC) 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  
An NOD must be filed within one year from the date of mailing 
of the notice of the determination.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); see also 38 C.F.R. § 20.201 

(2000).  A substantive appeal must be filed within 60 days 
from the date the SOC is mailed, or within the remainder of 
the one-year period from the date of mailing of the notice of 
determination, whichever occurs later.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991) and 38 C.F.R. §§ 20.302(b), 20.303 
(2000); see also 38 C.F.R. § 20.202 (2000).  The Board does 
not have jurisdiction over an issue for which an appeal has 
not been timely perfected.  See 38 U.S.C.A. § 7105 (West 
1991); Roy v Brown, 5 Vet.App. 554 (1993); 38 C.F.R. 
§§ 3.104, 3.105 (2000) (in the absence of a properly 
perfected appeal, the Board is without jurisdiction to 
determine the merits of a case); see also YT v. Brown, 9 
Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 546 
(1992).  Cf.  Rowell v. Principi, 4 Vet.App. 9 (1993).

A substantive appeal consists of a properly completed 
VA Form 9, Appeal to Board of Veterans' Appeals (Form 9), or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all . . . issues or must specifically identify the issues 
appealed."  In addition, a substantive appeal must "set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  
38 C.F.R. § 20.202 (2000); see also 38 U.S.C.A. § 7105(d)(3) 
(West 1991).  

By the July 1999 rating action in the present case, the RO 
denied the veteran's claim of entitlement to a compensable 
disability evaluation for his service-connected bilateral 
hearing loss.  On July 9, 1999, the RO notified the veteran 
of this decision.  On February 17, 2000, the RO received from 
the veteran a NOD with this denial.  

On March 23, 2000, the RO furnished the veteran with a SOC 
which addressed the issue of entitlement to a compensable 
disability rating for service-connected bilateral hearing 
loss.  In the cover letter attached to the SOC, the RO 
notified the veteran that, to complete his appeal, he had to 
file a formal appeal.  The RO noted that he could do so by 
completing and filing the enclosed VA Form 9, Appeal to Board 
of Veterans' Appeals (Form 9).  In addition, the RO explained 
to the veteran that he should read the instructions with the 
Form 9 very carefully as the document 

would inform him of the time limit that he had to file his 
appeal.  Thereafter, on November 29, 2000, the RO received a 
Form 9 which was essentially a duplicate of the document 
filed as the notice of disagreement in February 2000 but 
which also included his signature on November 8, 2000.  

The Board acknowledges the fact that the veteran's NOD was 
received at the RO on February 17, 2000, which was clearly 
within one year of the July 9, 1999, notification.  
Consequently, the Board concludes that the veteran filed a 
timely NOD.  

Significantly, however, a substantive appeal setting forth 
argument as to the compensable rating issue was not received 
within the period prescribed by law.  Specifically, the 
Form 9, which was signed by the veteran and which included a 
discussion of his bilateral hearing condition was not 
received at the RO until November 29, 2000, which was more 
than 60 days after the SOC was issued on March 23, 2000, and 
which was more than one year following the July 9, 1999, 
notification of the denial of his claim for a compensable 
rating for his service-connected bilateral hearing loss.  
38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. 
§§ 20.302(b), 20.303 (2000).  Additionally, no request for an 
extension of time in which to file a substantive appeal was 
received.  

The Board has thoroughly reviewed the claims folder and 
concludes that this remand is the first time that the veteran 
has been notified of a timeliness of appeal question.  The 
veteran, therefore, has not yet been afforded an opportunity 
to present argument and/or evidence on this question; nor has 
he been provided an SOC or a supplemental statement of the 
case (SSOC) with respect to the issue of timeliness of his 
substantive appeal in his claim for a compensable rating for 
his service-connected bilateral hearing loss.  See Bernard v. 
Brown, 4 Vet.App. 384, 393 (1993).  See also 38 C.F.R. 
§ 19.29 (2000).  Consequently, the Board will remand the 
matter to the RO to avoid the possibility of prejudice.  
38 C.F.R. § 19.9 (2000).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should associate with the 
claims folder a copy of the instructions 
included with the Form 9 that was 
furnished to the veteran in March 2000.  

	2.  The veteran and his representative 
should be contacted and notified of the 
right to submit evidence, argument, 
and/or comment with regard to the 
question of timeliness of the veteran's 
substantive appeal in his claim for a 
compensable rating for his bilateral 
hearing loss.  The veteran should be 
informed of his right to request a 
hearing on the matter if he so desires.  

	3.  After the above development has been 
completed, the RO should issue a SSOC.  
This SSOC should contain a summary of 
the pertinent facts as well as a summary 
of the laws and regulations applicable 
to the proper filing of substantive 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302, 20.303 
(2000)).  See 38 C.F.R. §§ 19.29, 19.31 
(2000).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to comply with 
governing adjudicative procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



